﻿111.	This is the first opportunity that the present Government of Chile has had to state from the highest world rostrum the background and the facts that led the armed forces and police to take control and establish a regime of national restoration and dignity. I shall deal at some length with this subject, although I am aware that one of the fundamental principles of the Charter is that the United Nations shall not intervene in matters which are essentially within the domestic jurisdiction of States. That principle, which also governs bilateral relations among members of the international community is one to which I will refer more especially later.
112.	However, because of the events that have taken place in Chile, a campaign that is so false, so malevolent, so vicious, so well orchestrated has been launched, with the intention of distorting the facts and the intentions, that I felt it both fitting and proper to refer to those events, even though I firmly contend that no State, and no international organization, has the right to meddle in or judge what has taken place in my homeland.
113.	I understand that the events in Chile have not left world public opinion indifferent. Although many countries, in the most varied regions of the world, year after year for different reasons undergo changes in their political and social life, the case of Chile is a very special one, for two reasons.
114.	The first reason is that my country, after more than a century and a half of independence, has stood as an example of civic life and has never tolerated dictatorships, racism or totalitarism and that our eminently apolitical and professional armed forces have been an example to the world. We who wear the uniform are proud of that tradition.
115.	The second is that Chile, having agreed to the establishment by democratic means of a Government imbued with foreign doctrines, loyally collaborated in the search for a socialist direction compatible with our own national reality and our traditions of freedom, justice and dignity; so much so that, at the beginning of the socialist experiment, the political parties unanimously supported the Government, as in the nationalization of the copper industry, and likewise the armed forces, when called upon in moments of grave crisis, accepted upon their shoulders the burden of heavy responsibilities.
116.	But these generous, democratic and selfless attitudes proved futile, since they were able only briefly to contain, and not to stop, the disastrous course along which the Unidad Popular, in its eagerness to consolidate a tyrannical power, was forcing the country. Chile, alone, without the help or inspiration of any, its patience exhausted and drawing on the courage, drive and inner resources that are a feature of our people, was able to react and put an end to a totalitarian system that has subjugated so many countries of the world, before it was too late.
117.	I shall refer to what happened in my country three years ago. In September 1970 Chile was confronted with a procedure that was normal in our history of democracy: a presidential election was to be held. On 4 September the candidate representing the Unitad Popular won 36.2 per cent of the popular vote in a free, democratic election, precisely in keeping with the historic traditions of Chile.
118.	This triumph was a surprise and upset to the majority of the people, since the ideology professed by the winning candidate made many of my countrymen fear that the country might adopt a course very contrary to the tradition and history of Chile.
119.	Under the political Constitution of the State, the election had to be ratified by the National Congress, since none of the candidates had obtained an absolute majority of the popular vote. The political parties that had supported the Marxist candidate were a minority in the Chilean Congress; consequently, interpreting the national feeling, the majority political parties made the confirmation of the candidate who had obtained a relative majority conditional on solemn respect for the provisions of the Constitution, supplemented by a special Statute of Guarantees.
120.	From the very dawn of our independent life, Chile has been careful to preserve, both in reality and in our fundamental Constitution, the basic human rights of the individual and respect for the common good. In the case of the Unidad Popular candidate, the majority parties insisted that these guarantees must be more precisely confirmed, even in specific matters, through the supplementary Statute to which I referred earlier. As a result of this requirement on the part of the parliamentary majority, the National Congress unanimously, and with the favourable vote of the candidate himself, approved constitutional reforms intended primarily to reaffirm the independence of the armed forces and respect for their professional function. This stood in the way of the creation of military groups outside the Constitution and the law. The reforms would also reaffirm the freedom of the information media, the political rights of citizens and the gains achieved by the workers in organized labour and
ensure the participation of professionals, technicians, employees and workers in the process of economic development.
121.	It was only after the approval of this Statute of Constitutional Guarantees that the congressional majority, which, I repeat, had opposed the posture of the Unidad Popular candidate, agreed to confer upon him the presidency of Chile.
122.	The Chilean political system is based upon the absolute independence of the public authorities and upon their unlimited mutual respect. The President of the Republic, the National Congress and the courts of justice have rights and powers specifically defined in the political Constitution of the State, which also defines the way in which they shall relate to one another.
123.	Furthermore, there must be added the fundamental role played in the Chilean legal system by the Comptroller-General of the Republic, since his decisions and rulings determine the administrative process of the nation.
e
124.	In other words, when the legitimately elected President took over the highest office in Chile, he swore to respect the independence and authority of the other organs of the State. He committed himself to respect the legality of the Chilean State, the heritage of the people, which over the years has been moulded to reflect the basic consensus enabling them to live together. Any assault on legality is, therefore, not only a destruction of the cultural and moral heritage of the nation, but also a denial of any practical possibility of democratic life.
125.	In a veiled and surreptitious way at first, but quite openly later, the Government entirely ignored the basic principles that I have enunciated here and, what was even more serious, repeatedly violated the constitutional provisions that the National Congress had demanded as a guarantee after the elections of September 1970. The cynicism with which the Government was acting was amply demonstrated when the head of State later made known in a press interview that he had accepted the Statute of Constitutional Guarantees as a tactical necessity to assume power, and that what was most important at that moment was to take over the Government.
126.	Under the tolerant eyes of the Government, the. media of the free press were harassed and, instead of. implementation of the Agrarian Reform Law drawn up by the previous administration, a system of illegal takeovers were established. Authorities arbitrarily took over small, medium-sized and large industries; politicians, villagers, students and representatives of law and order were murdered with impunity. Labour leaders and union representatives who did not support the Government were persecuted and imprisoned, and an attempt was made to impose a totalitarian educational system on all Chilean children.
127.	I think a separate mention must be made of the Government's attitude towards armed groups of civilians. It not only permitted them, but openly encouraged them and thus illegally allowed the entry into the country
of foreign agitators and weapons. By 11 September this year, more than 13,000 known foreigners, most of them extremists, were known to be in the country in an illegal manner. Their sole mission was to set up a parallel army to oppose the regular armed forces. Representatives in the Assembly can well understand what that number of persons could mean to a country with 10 million inhabitants. But the conduct of those foreigners went even further. They took over management positions in the public administration, in illegally sequestered factories and in the direction of the national economy. We saw, with shame, how foreigners became part of Chilean delegations entrusted with the task of negotiating international agreements.
128.	To all this must be added the inability of the Government to draw up an economic plan that would meet our real national needs, and this failure led to a catastrophe from which Chile will not recover for many years. The economic experience of Marxism in our country, because of the damage it has done, will be difficult for my countrymen to forget.
129.	Let me cite a few figures to support what I am saying.
130.	According to the latest official statistics of the Government of the Unidad Popular, agricultural production dropped by 20 per cent last year, industrial production by 9 per cent, and mineral exports, the fundamental mainstay of our economy, by 28 per cent.
131.	In 1970, the total currency in circulation in Chile was 12,114 million escudos. At the end of this year, according to projections, the currency in circulation will be at least 23 times greater.
132.	In 1970, Chile's external debt was $2,630 million. By 31 December 1973, that debt will have reached $3,450 million. And, to make things worse, this increase in foreign indebtedness was due primarily to the import not of capital goods destined to increase production, but of food and other perishables which the Marxist economy had been unable to produce inside the country.
133.	In 1970, Chile's trade balance showed a surplus of $78 million. Thus far this year, it shows a deficit of $438 million; and to this must be added the fact that, under the management of the Unidad Popular Government, the country lost its entire reserves of foreign exchange, which in 1970 had reached $448 million.
134.	In 1972, the deficit in fiscal expenditure amounted to 40 per cent of the total budget. For this year, it is estimated that the deficit will surpass 50 'per cent of total public expenditure.
135.	All these economic facts caused the country to sustain the highest inflation rate in the world: 323 percent over the last 12 months.
136.	In March of this year, under the control of the armed forces, as required by law, normal parliamentary elections took place, although it was later discovered that the registers of voters had been very cleverly altered and tampered with.
137.	Nevertheless, those elections clearly and precisely confirmed the fact that the Government of the Unidad Popular could count on the support of only a minority in the country. The opposition parties obtained a large majority in the Senate and in the Chamber of Deputies.
138.	Even so, the Government refused to alter its line of conduct and, ignoring the will of the people, formed a bellicose Cabinet that intensified its assaults on the lawful structure of the State. This forced the other public institutions to assume a daily more energetic defence of institutionality in the country.
139.	The Government was careful to demonstrate apparent respect for the judicial branch for the benefit of the outside world. It is true that it took pains not to interfere visibly with the structure itself; but it drew upon all sorts of resources in order to undermine the hard-won prestige of the judiciary as the guardian of civic rights. It had no compunction about carrying out defamatory campaigns; its officers indulged in all sorts of disrespectful acts, and judgements were deprived of all meaning, being disregarded whenever it suited the partisan interests of the Government of the Unidad Popular. Moreover, the authority to grant pardons was abused in the most inconceivable manner and the courts were denied the use of police power to enforce their decisions.
140.	Time and again, the Supreme Court entered its protests, but the Government, far from changing its mistaken plan of action, pushed harder and harder, until the Court ultimately, in communication with the President of the Republic, felt obliged to denounce these events as conducive to "a crisis in the legal system about which this Court cannot keep silent". The abuse of the law became worse and worse until, last May, in a note to the head of State, the Supreme Court stated publicly something that was even more serious: namely, that the country was faced with "a peremptory and imminent breakdown of the legal system".
141.	And yet, the Government continued with its policies, and the head of State even tried to justify them by instigating a public polemic with the Supreme Court, which only succeeded in reinforcing the Court's original position.
142.	But the judiciary was not the only institution that had to try to defend the public interest and to point to the serious misdirection of the Government: the Office of the Comptroller-General of the Republic was also the object of increasingly inflammatory attacks and repeated slights. The Government abused the instrument of "mandatory decrees", thus implementing a ruling system bypassing Congress; and the President of the Republic even went so far as to ignore the opinion of the Comptroller-General when it came to the promulgation of a constitutional reform approved by the parliament, which the Executive proposed to enact only partially.
143.	After fighting hard to find a political way to protect the national interest, the parliament itself finally assumed a position comparable to that of the judicial branch and of the Comptroller-General of the Republic. Even the possibility of submitting the Government to a plebiscite had been rejected by the Unidad Popular, thus proving its lack of democratic support even more openly.
144.	On 22 August last, the Chamber of Deputies, which is the controlling branch of Congress, clearly and energetically denounced the Government's headlong path to destruction. By 81 votes to 47, the Chamber adopted a very important resolution, the main points of which I should like to quote.
145.	To begin with, the resolution pointed out that sovereignty is vested essentially in the nation, that the authorities can only exercise powers delegated by the nation, and that a Government, by assuming rights not conferred by the people, is liable to charges of sedition. The resolution went on to declare:
"It is a fact that the present Government of the Republic, since its inception, has been engaged in the conquest of total power with the obvious intention of subjecting all persons to the strictest State economic and political control in order thus to achieve the installation of a totalitarian system absolutely opposed to the representative democratic system established by the Constitution."
And, it added:
"To accomplish this objective, the Government has not violated the law and the Constitution in isolated instances; rather, these violations have become permanent policy, to the extreme of systematically ignoring and encroaching on the power of the other branches of government, continually violating the guarantees that the Constitution assures to every inhabitant of the Republic, and allowing and sheltering the creation of illegitimate parallel powers that constitute a grave danger for the nation, all of which has led to destruction of the basic elements of our institutions and of our government of law."
146.	The Chamber of Deputies also indicated that the Government had committed inter alia the following violations and abuses:
"It has usurped the principal function of Congress —  that is, to legislate — by adopting a series of highly important measures for the economic and social life of the nation, which are indubitably a matter of law, by mandatory decrees abusively issued or by simple administrative rulings based on legal loop-holes. It must be stressed that all this has been done with the deliberate and acknowledged purpose of changing the nation's structures, recognized by the law in force, by the sole will of the executive, with absolute disregard for the will of the legislative branch.
"It has continually mocked the functions of control of the National Congress by depriving of all real effect the congressional power to dismiss from office cabinet ministers who violate the Constitution or the law or who commit other crimes or abuses specified in the Constitution. And, what is most serious of all, it has done away with the high function of the Congress as the constituent power by refusing to promulgate the constitutional reform covering the three areas of the economy which was approved in strict accord with the rules established by the Constitution."
147.	The resolution of the Chamber of Deputies did not stop there. It went on to enumerate the Government's principal abuses of the fundamental guarantees and rights afforded by the Constitution and, furthermore, added:
"In this breakdown of the rule of law, the formation and development of armed groups under government protection is especially serious since, apart from being a danger to the security of individuals and their rights and to the internal peace of the nation, such groups are intended to confront the regular armed forces. It is also especially serious that the police force is kept from performing its most important functions in the face of criminal attacks perpetrated by violent groups supporting the Government. Because of their grave importance, notorious and public attempts to use the armed forces and the police force for partisan purposes cannot be passed over in silence; neither can attempts to break down their institutional hierarchy and politically infiltrate their ranks."
148.	For the benefit of the Executive, the Chamber of Deputies' resolution closed with a description of the serious breakdown of constitutional and legal order that confronted the Republic and the need immediately to rectify precisely defined situations and facts, the urgency of channelling the actions of the Government in a lawful direction and the need to ensure constitutional order in Chile.
149.	As I have already pointed out, there was a long and patient wait by the citizenry and the other branches of government, which were always ready to facilitate solutions to the situation. As I have mentioned, the armed forces also loyally and professionally collaborated with the Government. Their mission was stretched beyond the limits of their vocation, since a number of times they were required to assume responsibilities with serious political consequences. Thus, in October 1972, confronted by a tenacious civil strike and in order to calm public opinion and guarantee parliamentary elections scheduled for six months later, representatives of the Chilean army, navy and air force assumed cabinet posts. I myself acted as Minister of State at that time and bent every effort loyally and efficiently to fulfil the mission entrusted to me by the President of the Republic.
150.	We ministers who were members of the armed forces repeatedly tried to convince the head of State of the need to adopt measures that might change the course of the nation. We did achieve some revisions, but everything was erased once our mission of ensuring fair and honest elections had been accomplished and we left our cabinet posts.
151.	After the elections of March of this year, and in order to comply with our sacred duty to preserve the democratic system, we repeatedly tried to convince those in charge of the country of the extremely dangerous path they were following. We were answered with promises that were always broken and with assurances that bore absolutely no relation to reality. While astute campaigns were organized to prevent a possible civil war. surreptitiously professional agitators, weapons and other highly destructive elements continued to enter the country with the specific purpose of preparing for the bloody coup de grace to our democratic system. I shall not tax the patience of the Assembly by describing the entire background that proves this. The caches of weapons and explosives; clandestine hospitals and blood banks; plans for violence, assassination, sabotage; the division of the armed forces and the organizing of mercenaries and guerrillas — all showed us that the abyss towards which our country was heading was even deeper than we had discovered when we adopted the historic resolution of 11 September.
152.	It was not only the knowledge of those threatening plans that moved the armed forces and the police force in Chile to take the decision imposed upon them by their oath to protect the homeland.
153.	With the public demoralized by so much abuse and so many threats upon their lives, humiliated by so much illegal and discriminatory rationing, and ruined by a black market directed and organized by government supporters, a strike erupted in one of the great copper mines. It lasted 74 days, and was followed by a civilian uprising of vast proportions. The truckers' union, the professional associations, retailers, large groups of craftsmen, workers and labourers, still not intimidated by foreign slogans, joined to protest with the only weapon they still possessed: the paralysing of the country. And in that historic uprising of the civilian masses, noble and true to their traditions, the long-suffering Chilean women and large groups of young students were in the vanguard.
154.	The situation was becoming extremely dangerous and the Government, incapable of solving any problem and basically oriented towards the seizing of total power through violence, once again resorted to the patriotism of the armed forces and the police force of Chile. Once again those of us in uniform gave generous assistance by assuming cabinet posts. From the vantage-point of our high offices, we were very soon able to confirm the speed with which the country was heading towards total chaos. We noted the deep deterioration of national security. The irritating injustice of a regime that called itself "popular" while its leaders lived in ostentatious luxury, outraging the people who had to form long queues for food, was brought home to us. We could prove, too, the extremely dangerous level of foreign intervention in our affairs, as well as the way in which bands of actual criminals were preparing to administer the final blow to all those who were not already unconditionally enslaved.
155.	Crime increased from day to day. One high naval officer, aide-de-camp to the President, was the fatal victim of a nefarious attack; a young army officer was assassinated by a foreign extremist; military intelligence services uncovered criminal acts of subversion within the ranks of the Navy, instigated by important members of the regime, including the Secretary-General of the Socialist Party, to which the President himself belonged.
156.	Our final effort to participate in the Cabinet of the deposed Government did not successfully prevent the avalanche of events. Civic protest did not cease; the danger of a confrontation between the majority of the unarmed citizens and the strong paramilitary cells organized by Unidad Popular, which had drawn up a plan to assassinate civilian and military authorities and thus assume power completely, made it imperative for the armed forces and the police force to carry out their fundamental obligation and save the integrity of our nation.
157., On 11 September we acted, guided only by the oath we took many years ago, to defend our country and combine our efforts to preserve Chile as a sovereign nation, prosperous and free. We acted in concord with the immense majority of our countrymen, who, in fear and desperation, saw how an ideology alien to our history was cleverly taking advantage of our legal structure in order to impose upon us a totalitarian regime. We acted as institutions, without the influence of any leader. The Government junta that currently presides over Chile, with the support of the nation, is made up of men who do not seek power and who lack personal ambition. They are one body, patriotically united, that has taken on the immense but inevitable responsibility of restoring our homeland.
158.	I must draw the attention of representatives to the resolution adopted by the full Supreme Court of Justice two days later, on 13 September, whereby the highest court of the Republic, recognizing the intention of the new Government to respect and implement the decisions of the judiciary without prior administrative review of their legality, ordered the nation's courts to continue their work, certain that the administrative authority would guarantee the normal discharge of its obligations.
159.	The present Government has sought and immediately received the patriotic co-operation of professional people, technicians, workers, employees, businessmen and craftsmen. The Government has emphasized that its basic purpose will be the implementation of effective social justice, which will never be achieved through deceit, easy promises, bribery or the criminal division of our people. Rather, it will be done through honest work, a common dedication and community of interest. The present Government is not the return to a recent or remote past. The workers have fought far too long and far too hard defending their legitimate rights for that. The armed forces are a part of this noble people and we shall never betray those who, like ourselves, have dedicated their efforts to returning Chile to the place history has reserved for it.
160.	We maintain our traditional respect for and hospitality to foreigners; but we shall be very careful to avoid a repetition of the reprehensible acts of foreign intervention that have caused the country so much suffering. With the assistance of everyone, we shall rebuild Chile.
161.	The armed forces and the police force have assumed the task of redirecting the country along the path of liberty and law. Once we have achieved our goal, we shall not hesitate to withdraw to our barracks and to our ships. The time it takes to return to normality will be as brief as possible and will depend to a large extent upon the efforts of all Chileans dedicated to that noble end.
162.	Now I should like to refer to the fundamental principles of the foreign policy of my Government.
163.	As I reaffirm Chile's total commitment to its legally contracted international obligations and respect for its treaty obligations, which are the basis of world order, peace and security, I wish to state also that my country's foreign policy will be based upon its loyalty to the purposes and goals of the United Nations and to each of the provisions of the Charter. We signed the Charter in San FranciscO and we have always co-operated not only with this institution itself but also with all the organizations directly or indirectly connected with it. You may rest assured that that traditional policy of Chile will not be altered in any way. In fact we shall emphasize, loyally and without excesses, our co-operation in the work undertaken by the United Nations. This Organization is the most effective instrument for the achievement of international peace and security, for the growth of friendly relations and for respect for the fundamental rights of States. We must all dedicate our political will to these endeavours and comply fully with the resolutions of the principal organs of the United Nations. We must act in good faith and recognize that progress in the organized international community is achieved mainly through compliance with the basic resolutions of the Organization, such as the Declaration on the Granting of Independence to Colonial Countries and Peoples, the Universal Declaration of Human Rights, the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)], the Declaration on the Principles of International Law concerning Friendly Relations and Co-operation among States in accordance with the Charter of the United Nations [resolution 2625 (XXV)] and the conclusions and recommendations of the third session of the United Nations Conference on Trade and Development. We reiterate our commitment to the principle of the universality of the United Nations and to the need to guarantee equal participation for all its Member States. The Organization should not be isolated from the mainstream of world events and, as the Secretary-General has said in the introduction to his report on the work of the Organization, it must be recognized that bilateral diplomacy and multilateral diplomacy are mutually complementary and that, therefore, it is necessary to explore all the paths that might possibly lead to peace.
164.	I take this opportunity to congratulate the Secretary-General, Mr. Waldheim, on his strong leadership of the Organization. I should like to express our thanks for his constant concern for the problems of Chile and for the effective co-operation of the United Nations in our development plans. We have confidence in his ability to lead the Organization in new directions that will strengthen it as the main instrument for the achievement of international co-operation. We extend our best wishes for the success of his efforts towards peace in different parts of the world.
165.	Another guiding principle of our foreign policy will be, as always, the principle of non-intervention in the domestic or external affairs of other States. But as we solemnly promise to respect national sovereignty, and therefore its obvious corollary, the self-determination of peoples, so must I categorically declare that we shall never allow foreign intrusions in our internal affairs or in the conduct of our international policy.
166.	To comply with this fundamental principle, one of our first acts was to sever diplomatic and consular relations with the present Government of Cuba. We have been able to prove that over the last three years there has been constant interference by Cuban agents, some official and some unofficial, in our internal politics and even in our foreign policy. When the break came, 42 Cuban diplomatic officials were accredited to Chile — as opposed to six Chileans in Havana — of whom only two belonged to the foreign service. Last September, 987 Castro Cubans were discovered to be illegally in my country. In the course of the present year, from 1 January to 31 July, 633 people came to Chile from Havana on diplomatic or official business. They intervened in every political, economic and functional organ of the State and, above all, in the presidency of the Republic. Instructors and top leaders of the paramilitary groups were either Cuban or had been trained by Cubans.
167.	It has been fully proved that gun-running was systematically protected by the Government. For example, in March of last year, 13 cases were known to have arrived in Chile, flown in on a regular Cuban airline flight and intended for the purposes of the presidency of the Republic. Those cases did not go through customs, but were received directly by the Chief of the Chilean Political Police. When the Chamber of Deputies duly protested, the then authorities maintained that the cases contained "works of art sent as gifts by Prime Minister Fidel Castro". Now we have learned what those "works of art" were: 13 cases containing 472 side-arms and machine-guns, two sub-machine-guns and 40,000 cartridges.
168.	The weapons and ammunition thus far found in the hands of the misnamed "people's militia" are not the type used by the Chilean armed forces, and their numbers are really surprising. They included not only side-arms and sub-machine-guns, but also heavy machine-guns, rocket launchers, anti-tank guns, 106 mm. cannons, as well as large amounts of explosives. This arsenal, brought into Chile principally from Cuba through the surreptitious procedures I have described, was mainly manufactured in the Soviet Union and Czechoslovakia. What has been thus far discovered is enough to equip an army of 20,000 men.
169.	I do not wish to go into details of this Cuban infiltration in Chilean internal affairs. But I should like to read out a hand-written letter from Prime Minister Fidel Castro to the President of Chile, dated 29 July 1973. In order better to understand its terms, I must recall that a short time before, in circumstances that are still mysterious, the aide-de-camp to the head of State, Commander Araya, had been assassinated. The reaction to that new political crime was so great in Chile that the head of State instituted a dialogue with the chief opposition party, the Christian Democrats. That dialogue turned out to be hopeless because the President's desire was obviously to gain time and not arrive at any concrete solution. At that moment, Cuban Minister Carlos Rafael Rodriguez and the Chief of the Secret Police, Manuel Pineiro, arrived in
Santiago, ostensibly to discuss the Algiers Conference of non-aligned countries. They carried with them the handwritten letter from Prime Minister Castro. I have a photostat of it in my hand and any representative who may wish to read it can ask for a copy from the Chilean delegation. I shall read out the contents of the letter; it is extremely important because of its implications. It reads as follows:
"Havana, 29 July 1973.
"Dear Salvador:
"Under the pretext of discussing with you questions concerning the meeting of non-aligned countries, Carlos and Pineiro are coming to see you. The real purpose is to discuss with you your situation and, as always, to offer you our willingness to co-operate in the face of the difficulties and dangers which hinder and threaten the process. Their stay will be very short, since they have many pending obligations here, and it is not without sacrifice to their work that we decided that the trip should be made.
"I see that you are now taken up in the delicate question of the dialogue with the Christian Democrats in a serious atmosphere created by the brutal assassination of your naval aide-de-camp and the new truck- owners' strike. I can therefore quite well imagine the great tension that exists and your desire to gain time, to improve the relationship of forces in case a battle breaks out and, if possible, to find a way to allow the revolutionary process to continue without civil strife, while protecting your historical responsibility for what might occur. These are laudable goals. But if the other side, whose real intentions we are not in a position to evaluate from here, should insist upon a treacherous and irresponsible policy that would exact an impossible price from Unidad Popular and the revolution, which is in itself quite likely, do not for one minute forget the formidable strength of the Chilean working classes and the strong support they have always offered you in your difficult moments. If you should call upon them because the revolution is in danger, they can paralyse those that threaten to overthrow the Government, preserve the loyalty of those who hesitate, impose their conditions and decide once for all, if necessary, the future of Chile. The enemy should know the working class is forewarned and ready for action. Their force and combativeness can tip the balance in the capital in your favour, even though other circumstances might be unfavourable.
"Your determination to defend the process strongly and honourably, even if it means risking your own life, will draw to your side all the forces able to fight and all the decent men and women in Chile. Your courage, your serenity and your daring in this historic moment for your country, and above all your strong resolve and heroic leadership, are the key to the situation.
"Let Carlos and Manuel know how your loyal Cuban friends can help you.
"Once again I send you the affection and unlimited confidence of the Cuban people.
"Fraternally, "Fidel CASTRO."
170.	Now I wonder — do we need any more barefaced proof of intervention in Chilean political life? Can there be any doubt regarding the origin of the political directives and the support for illegality?
171.	I do not need to take up any more time of the representatives here by describing the recent and absurd Cuban attempt to accuse Chile in the Security Council. It can only be explained as a futile and desperate attempt to cover up the seriousness of their intervention in the internal affairs of my country.
172.	Chile, in line with the tradition that it has always followed, reserves the right to turn to the appropriate international organizations if and when necessary.
173.	On the basis of the fact that we can maintain normal relations only with those countries which respect us, we also severed relations with the Democratic People's Republic of Korea — after we were able to prove that there had been intervention in our internal affairs and an involvement of that country's diplomatic representatives in the training of guerrillas.
174.	On the other hand, we wish to maintain diplomatic relations with all countries of the world, irrespective of their ideology or their political, social or economic systems. We believe that the diversity of governments has nothing whatever to do with relations among States. Ideological pluralism is and will be another element of our foreign policy. For these reasons we regret that certain Governments to which we had expressed Chile's desire to maintain relations on a normal basis have nevertheless decided to break off such relations with a curious uniformity and under the most varied and false pretences. We ask ourselves, what has happened to the principle of ideological pluralism, so often exalted by those Governments? In the future they will have to take the initiative of resuming diplomatic relations with Chile, since they have, again with surprising uniformity, stressed the fact that those ties are merely suspended. They will find no opposition on our part — so long as our future relations can be based upon mutual respect and non-intervention in internal and external affairs.
175.	We are particularly interested in strengthening our ties with the Latin American countries. United as we are by a common origin, we face a common destiny, and to achieve it we must work together.
176.	I should like to take this opportunity to congratulate you, Mr. President, on your well-deserved election. My country feels deep affection and respect for yours, and our history has always been closely linked to that of Ecuador. For many years we have learned to appreciate your intelligent, active work in international affairs. Today these qualifications and this experience guarantee the success of your difficult task as President of the twenty-eighth session of the General Assembly.
177.	Imbued by that Latin American spirit, we shall fully support all the regional and subregional integration procedures that involve Chile, such as the Latin American Free Trade Association and the Andean Subregional Integration Agreement. We also support and endorse the
Special Committee on Latin American Co-ordination as a basically Latin American Forum where our countries can analyse and adopt unified positions on matters of particular interest and concern to them.
178.	The Chilean Government wishes emphatically to repeat its support of the principle of permanent sovereignty over natural resources of the earth, the sea, the ocean floor and the subsoil thereof for the economic development and welfare of the peoples of the world.'
179.	We also press most firmly for the right of nations freely and independently to dispose of their own natural resources. We unreservedly support all the principles, agreements and resolutions adopted within the framework of the United Nations and within the sphere of the regional and subregional Latin American organizations on this important subject.
180.	We thoroughly support the efforts of the developing countries to gain approval for a charter of economic rights and duties of States that, once implemented, would establish the basic economic and social principles to govern the international community in these matters. This initiative of the President of Mexico has our wholehearted support.
181.	Within the dynamics that govern international economic relations, foreign investments must be in harmony with the goals and programmes established by the host Government and must also reflect the welfare of that Government and that country. Just as we do not accept imperialism, so with the same emphasis do we reject economic imperialism, whether it comes from States or from great transnational corporations.
182.	In the United Nations, Chile will fight against any form of colonialism or neo-colonialism. That policy was not, as some may have believed, an innovation by the Government of the Unidad Popular. It has been the traditional policy of my country for many years. It is the result of a deeply rooted feeling in our country's traditions.
183.	The economic independence of developing countries has been, is and always will be one of the fundamental goals of Chilean foreign policy.
184.	I wish to reiterate to representatives my Government's commitment to non-alignment, a position that reflects the aspirations of all countries which like Chile are fighting to obtain for their peoples true economic and political independence.
185.	Within the strange tangle of falsehoods that have been spread abroad as a result of the events of 11 September, reports have been circulated that Chile would return foreign refugees from political, racial or religious persecution to their countries of origin. From the very outset I assured the Secretary-General of the United Nations — and I do so again from this rostrum — that such refugees who are in Chile legally and have not been implicated in any crime are fully protected, and that any others who are expelled will not be returned to their countries of origin but will be allowed to choose their destination. After very pleasant discussions with the Regional Representative for Latin America of the United Nations High Commissioner for Refugees we have reached a general and entirely satisfactory agreement. We stated that we will accept his help when it comes to practical solutions that might affect refugees who have decided to seek Chilean hospitality.
186.	The international negotiations regarding the law of the sea have proceeded to their decisive phase. The current session of the General Assembly will have to decide on a date for the already planned second session of the Third United Nations Conference on the Law of the Sea.
187.	Chile was and continues to be a supporter of this international negotiation, to which we attach the greatest importance. The future of the seas and oceans that cover more than two thirds of the earth's surface is extremely important economically, politically and even militarily. New legal provisions are being established and progressively developed; internationally accepted rules are being updated to conform with the economic, technological and political realities of today.
e
188.	This new law should clearly cover economic development. It should set up an international regime for the sea-bed and ocean floor beyond the limits of national jurisdiction that would give adequate expression to the fact that they are the common heritage of mankind. In treaty form it will have to express the natural right of the coastal States to dispose of the resources of their adjacent seas, specifically of the 200-mile zones which have an essentially economic meaning — a theory which is being supported by a large majority of nations today.
189.	The statement of the representative of Chile has been lengthy and I must apologize for that. But I felt in duty bound to give a broad outline of the foreign policy of my Government and also to go into some detail regarding the events that took place in my country last month.
190.	I understand the interest that these events have aroused in the world, even in countries distant from my own, countries which are relatively unfamiliar with our idiosyncrasies, our traditions, and the vigour of our people. There is no doubt that the so-called "Chilean experiment" of setting a course towards socialism aroused the curiosity and even the sympathy of many who saw in the example of the so-called Unidad Popular, a path worthy of imitation or at least of assimilation. But it is one thing to assess a foreign experience from afar, seated in comfortable armchairs or in discussion around a well- served table, and it is quite another thing to experience it.
191.	Contrary to what the Chilean people themselves believed at first, it was not evolution or social progress that was taking place in Chile. There was simply a power machine being set up by which, through the use of legal loop-holes at first, and later through open and outright illegality, the country was being led to tyranny and consolidated totalitarianism.
192.	The Chilean people did not deserve to pay such a high "cost of revolution", as some came to call the loss of lives, suffering, discrimination, hunger and sectarianism brought about by the Unidad Popular. Worse still, my country, on the verge of financial and economic bankruptcy, plagued by misery and divided into irreconcilable camps, was on the point of falling into chaos and into actual dissolution of the nation. In a supreme effort, and after having exhausted every legal possibility, my country has been able to avoid the most cruel and brutal of civil wars and set its feet on the road to national reconstruction.
193.	None of this could escape the uncommitted foreigners who live in Chile, much less the diplomatic representatives of friendly nations who looked on impartially, but with anguish, while the country disintegrated. Politicians and ideologists outside the country may of course have another view. I remind them of the words of Bossuet: "The worst aberration of the mind consists of seeing things as one would like them to be and not as they are".
194.	Chile has now taken a different road. The new Government will not retreat one step from the victories won by the workers, or from its policy of absolute national independence. We will whole-heartedly defend the interests of Chile in the face of any kind of imperialism.
195.	But it is not easy to rebuild out of so much rubble and debris. Nevertheless, we trust fully in the aid of divine providence and we know that, thanks to the spirit of sacrifice and patriotism of every good Chilean, there will be no difficulty that cannot be overcome.
196.	The costly and painful experience we have suffered has left us something positive. We now know the lurking poison behind deceiving mirages. Suffering has brought the Chileans together, overcoming the selfishness of the powerful and the hate which the weakest had been led to feel. The country will not forget the lesson that has allowed it to recover self-confidence. Once again it has been proved that in the spirit of Chile there still flames the fire of those who created a free and independent nation, embodying in its history what Ercilla sang of our strong indigenous race: a nation never "mastered by foreign yoke".